Citation Nr: 1137352	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-17 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for bilateral pes planus/plantar fasciitis/hallux valgus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran had active service from September 2004 until November 2006.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in San Diego, California.  During the pendency of this appeal, jurisdiction was transferred to the RO in Roanoke, Virginia.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In her June 2008 substantive appeal, the Veteran requested a personal hearing before a member of the Board.  The hearing was scheduled for July 2010, and the appellant submitted a timely request to postpone her hearing.  In September 2010, the Veteran requested that her Travel Board hearing be re-scheduled.  

Pursuant to remand orders by the Board in September 2010, a new Travel Board hearing was ordered.  The Veteran failed to report for the hearing, which was scheduled for August 2011.  Prior to the hearing, VA received a statement from the Veteran indicating that she was unable to attend the scheduled hearing due to conflicts with school and work.  She requested that the hearing be rescheduled.

The Board finds the Veteran's statement regarding scheduling conflicts combined with her request for a new hearing amount to evidence of good cause for her failure to attend the August 2011 hearing.  Accordingly, the Board hereby grants her motion for a new hearing.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant when further action is required.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board hearing before a Veterans Law Judge at the as soon as such a hearing is practically possible.  The appellant should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b).

Thereafter, this case should be returned to the Board for appropriate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
NATHANIEL J. DOAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2011).

